Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
This application is a DIV of 15/193,397 (filed 6/27/2016) PAT 10273456 which is a DIV of 14/110,076 (filed 12/20/2013) PAT 9402866 which is a 371 of PCT/US12/032551 (filed 4/6/2012) which claims benefit of 61/541,793 (filed 9/30/2011) and claims benefit of 61/472,952 (filed 4/7/2011).

Election
Applicant’s election with traverse of Group I in the reply filed on 11/13/2020 is acknowledged. 
Only claims 1-6, 14-15 and 34-39 are under examination. 

Maintenance of Rejections:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-6, 14-15 and 34-39 are rejected under 35 U.S.C. 102(b) as being anticipated by EP2077074A2 (IDS).
EP2077074A2 teaches for Claim 1: a synthetic aqueous solution consisting essentially of: 45-120 mM sodium chloride; 5-15 mM sodium citrate; 20-40 mM sodium acetate, 0.5-12 mM phosphate, 0.05-3 mM magnesium ion, 0.05-10 mM potassium chloride (page 4, [0023]++), 8.4% sodium bicarbonate (page 4, line 16++ and page 22, Fig. 7) and 0.5-20 mM glucose. 
For claims 2 and 4 the solution further including 3 mM calcium chloride (page 307, right column, 2nd full paragraph, line 6++).
For Claims 3, 5-6: the reference teaches platelets (page 12, [0065], line 3++) and up to less than 10% plasma (page 4, [0020], line 5++, page 7, line 45++) in addition to the solution of claim 1. 
Claims 14, 15 and 34-39: an aqueous solution consisting essentially of: about 69 mM sodium chloride; 10 mM sodium citrate; 30 mM sodium acetate, 9.4 mM phosphate (2.2 mM monobasic sodium dihydrate and 7.2 mM dibasic sodium phosphate anhydrous, page 8, line 39++), 1.5 mM magnesium ion, 5 mM potassium chloride, 10-25 mM sodium bicarbonate (page 4, line 16++ and page 22, Fig. 7) and 16.8 mM glucose/dextrose (page 8, Table 1 and [0050]++). 

Response to Argument
Applicant’s arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Applicant argued that the Office misinterpreted the disclosure of the EP ‘707, which may be due to the sentence structure of the description of Fig. 7, which depicts the diminishing bicarbonate levels in stored platelets in different storage media over time which is not a description of the composition/components that make up the storage medium.
It is the examiner’s position that EP ‘707 teaches all the claimed components/composition as described above including the presence of bicarbonate in the composition in Fig. 7, therefore the composition as a whole (not limited to just PSM1 or PSM2 etc.) described in Fig. 7 (not the composition of the PAS solution as argued) teaches all claimed elements/components and can be used as storage medium/solution of platelets as claimed (or for any/all intended use of the same composition). Furthermore, the decrease in bicarbonate only correlate with 100% plasma storage and no such decrease observed in other solutions (page 13, [0066], line 2++), therefore any composition as a whole described in Fig. 7, in day 1, 3 or 5, etc. (with or without plasma) can be used as storage solution (same composition with the same claimed components can be used for the same or different intended use). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 14-15 and 34-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of US patent 9089479. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to storage media including similar/overlapping components, while the instant application directs to the composition while the patent direct to the method of use storage media, therefore the composition of instant application is rendered obvious of the patent.

Response to Argument
Applicant’s arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Applicant argued that “as such, the rejection based on double patenting is improper and reconsideration of this rejection is also requested”.
It is the examiner’s position that the instant application and the patent both directed to storage media solution including similar/overlapping components, whereas the instant application directs to the composition and the patent direct to the method of using the storage media, therefore the composition of instant application is rendered obvious of the patent. 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653